IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 19, 2016

         THOMAS E. WILLIAMS v. DEBRA JOHNSON, WARDEN

                 Appeal from the Circuit Court for Hickman County
                    No. 2015-CV-50      Deanna Johnson, Judge


               No. M2015-02244-CCA-R3-HC – Filed August 26, 2016


The petitioner, Thomas E. Williams, appeals the summary dismissal of his petition for
writ of habeas corpus, which petition challenged his 1989 conviction of escape.
Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and TIMOTHY L. EASTER, JJ., joined.

Jeffrey L. Whitehead, Clarksville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; and M. Todd Ridley, Assistant
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

               On October 9, 2015, the petitioner filed in the Hickman County Circuit
court a petition for writ of habeas corpus, claiming that, because the five-year sentence
imposed for his 1989 conviction of escape had expired, he was being illegally detained
by the Tennessee Department of Correction (“TDOC”). The petitioner stated that the
five-year sentence was to be served consecutively to a 1974 Shelby County Criminal
Court conviction that carried a sentence of life imprisonment. A judgment appended to
the petition evinces a 1974 conviction of robbery with a deadly weapon and a jury-
imposed sentence of life imprisonment. The petitioner did not append to his petition a
judgment for the challenged 1989 escape conviction.

              The petitioner did append to his petition a Tennessee Offender
Management Information System (“TOMIS”) report. Although TOMIS reports, which
are generated by TDOC following an inmate’s transfer to prison, would not be considered
a part of the record of the underlying proceedings, we find them instructional in this case
because the record contains so little information regarding the challenged conviction.
The TOMIS report, which was printed on January 9, 2014, shows a 1989 Hickman
County conviction of escape with a sentence of five years to be served consecutively to
the sentence imposed for the Shelby County conviction of robbery with a deadly weapon.
The report also indicates a “custodial parole” date of December 7, 1994, for the 1974
robbery conviction. Because the defendant states in his brief that he completed service of
the five-year sentence imposed for the 1989 escape conviction on April 9, 1998, we glean
that he claims that he began serving the five-year sentence when he was granted parole
for the 1974 robbery conviction in 1994. We believe we have properly framed the
petitioner’s claim, and we now consider whether the habeas corpus court erred by
summarily dismissing his petition.

               “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v.
State, 21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s
decision is, therefore, “de novo with no presumption of correctness afforded to the
[habeas corpus] court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d
406, 408 (Tenn. 2006)). The writ of habeas corpus is constitutionally guaranteed, see
U.S. Const. art. 1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for
more than a century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee
Code Annotated section 29-21-101 provides that “[a]ny person imprisoned or restrained
of liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint .” T.C.A. § 29-21-101. Despite the broad wording of the statute, a writ of
habeas corpus may be granted only when the petitioner has established a lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate
release because of the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v.
Galloway, 45 Tenn. (5 Cold.) 326 (1868). The purpose of the state habeas corpus
petition is to contest a void, not merely a voidable, judgment. State ex rel. Newsom v.
Henderson, 424 S.W.2d 186, 189 (Tenn. 1968). A void conviction is one which strikes at
the jurisdictional integrity of the trial court. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993); see State ex rel. Anglin v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella
v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

              In addition to the various procedural requirements for the prosecution of a
petition for writ of habeas corpus contained in the Code, see generally T.C.A. §§ 29-21-
105 to -112, our supreme court has held that “[t]he petitioner bears the burden of
providing an adequate record for summary review of the habeas corpus petition.”
Summers v. State, 212 S.W.3d 251, 261 (Tenn. 2007). “[A]n adequate record for
summary review must include pertinent documents to support those factual assertions”
                                              -2-
contained in the petition. Id. When a petitioner fails to attach to his petition sufficient
documentation supporting his claims, the habeas corpus court may summarily dismiss the
petition. Id.

                The State argues that summary dismissal of the petition was appropriate
because the petitioner failed to comply with the mandatory procedural requirements for
filing a petition for writ of habeas corpus. Specifically, the State points to the petitioner’s
failure to append to his petition a copy of the 1989 judgment for the escape conviction.1

               We must agree with the State that the failure to append the 1989 judgment
to his petition justifies the summary dismissal of his petition. Although, as indicated,
TOMIS sheets are instructive, they are not a part of the record of the underlying
proceedings and are insufficient to support a habeas corpus claim.2 If the petitioner
wishes to establish that he is being illegally restrained on an expired sentence, he must
attach to a properly filed petition for writ of habeas corpus his judgment of conviction
and any other supporting documentation, such as orders of parole or other evidence
indicating the start and end dates for both of his convictions. See Summers, 212 S.W.3d
at 261. If the petitioner cannot attach a copy of his judgment of conviction, he must
provide a satisfactory explanation for his failure to do so.

                 Accordingly, we affirm the judgment of the habeas corpus court.

                                                              _________________________________
                                                             JAMES CURWOOD WITT, JR., JUDGE




1
  The State also contends that the petitioner “failed to state explicitly that (1) the legality of the restraint
has not already been adjudged upon a prior proceeding of the same character and (2) it is the first
application for the writ.” The form petition used by the petitioner does, however, include statements that
satisfy these requirements.
2
  The petitioner did provide a copy of this judgment as part of his filings in this court. We do not
consider that document because it was not provided to the habeas corpus court.
                                                       -3-